Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 1 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 2 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 3 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 4 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 5 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 6 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 7 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 8 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 9 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 10 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 11 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 12 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 13 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 14 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 15 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 16 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 17 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 18 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 19 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 20 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 21 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 22 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 23 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 24 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 25 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 26 of
                                       27
Case 19-00730-5-JNC   Doc 249 Filed 05/21/19 Entered 05/21/19 14:10:14   Page 27 of
                                       27
